                                                                                      FILED
                                                                                    IN CLERK'S OFFICE

UNITED STATES DISTRICT COURT                                                    ® district court e.d.n.y.
EASTERN DISTRICT OF NEW YORK                                                   -k APR 1 6 2019 ^
                                                 X

MARIA CORREA,                                                                  BROOKLYN OFFICE
                       Plaintiff,
       -against-                                      NOT FOR PUBLICATION
                                                      MEMORANDUM & ORDER

YRC WORLDWIDE,INC., YRC FREIGHT,                      19-CV-1564(CBA)(RLM)
AND JOHN DOE,
                       Defendants.
                                                 X




AMON,United States District Judge:

        On March 19, 2019, Defendants YRC Worldwide, Inc. and YRC Freight (collectively,

"YRC")removed this personal injury action to this Court. (D.E. #1.) On March 28, 2019, the

Honorable Roanne L. Mann, United States Magistrate Judge, issued a sua sponte Report &

Recommendation("R&R")recommending that this Court remand the action to the Supreme Court

of New York, Queens County, because YRC failed to provide any statement of the grounds for

removal and because Plaintiffs allegations did not establish that the amount in controversy

exceeds the jurisdictional threshold for diversityjurisdiction. (D.E.# 7.) On April 10,2019, YRC

filed a letter response to the R&R,indicating that YRC "consent[s] to the remand ofthis case back

to State Court without prejudice for a subsequent removal once plaintiff responds to our demand

for damages that will be promptly served." (D.E. #10.)

        When deciding whether to adopt an R&R,a district court "may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face ofthe record." Nelson

V. Smith.618 F. Supp. 1186,1189(S.D.N.Y. 1985). In this case, YRC has consented to the remand

of this action to state court.
       The Court has reviewed the R&R and the record and, finding no clear error, adopts the
well-reasoned R&R as the opinion of the Court. The case is remanded to the Supreme Court of
New York, Queens County. The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: April /j,2019
       Brooklyn, New York
                                                     s/Carol Bagley Amon
                                                  Carol Bagley
                                                  United States District
